Exhibit 10.109

 

FIFTEENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED CONSENT

 

This FIFTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
CONSENT (this “Amendment”) is dated as of June 12, 2008 (the “Amendment Date”)
and entered into by and among BANK OF AMERICA, N.A., as lender (the “Lender”),
with offices at 55 South Lake Avenue, Suite 900, Pasadena, California 91101, and
MEADE INSTRUMENTS CORP., a Delaware corporation, SIMMONS OUTDOOR CORPORATION, a
Delaware corporation, and CORONADO INSTRUMENTS, INC., a California corporation
(such entities being referred to hereinafter each individually as a “Borrower”
and collectively, the “Borrowers”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

 

WHEREAS, the Borrowers have informed the Lender that they intend to sell certain
trademarks and inventory related to the “Simmons” brands (the “Simmons
Transaction”) pursuant to an Asset Purchase Agreement among Simmons Outdoor
Corporation, Meade Instruments Corp. and Bushnell, Inc. (the “Simmons Asset
Purchase Agreement”); and

 

WHEREAS, the Borrowers have requested that the Lender consent to the Simmons
Transaction and amend the Agreement in certain respects and the Lender has
agreed to such consent and amendments pursuant to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 


SECTION 1.01.          DEFINITIONS.  INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AMENDMENT HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
AGREEMENT, AS AMENDED HEREBY.


 

ARTICLE II

 

Amendments

 


SECTION 2.01.          NEW DEFINITIONS.  THE FOLLOWING DEFINITIONS ARE HEREBY
ADDED TO ANNEX A TO THE AGREEMENT IN PROPER ALPHABETICAL ORDER TO READ IN THEIR
ENTIRETY AS FOLLOWS:


 


“‘SIMMONS TRANSACTION’ HAS THE MEANING SET FORTH IN THE FIFTEENTH AMENDMENT.”


 


“‘SIMMONS TRANSACTION RESERVE’ MEANS A RESERVE IN THE AMOUNT AT ALL TIMES EQUAL
TO $500,000.”


 


“‘FIFTEENTH AMENDMENT’ MEANS THAT CERTAIN FIFTEENTH AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT AND LIMITED CONSENT DATED AS OF JUNE 12, 2008 BY AND
AMONG LENDER AND BORROWERS.”

 

--------------------------------------------------------------------------------


 


SECTION 2.02.          AMENDMENT TO THE DEFINITION OF “BORROWING BASE”.  THE
DEFINITION OF “BORROWING BASE” AS SET FORTH IN ANNEX A TO THE AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘BORROWING BASE’ MEANS, AT ANY TIME, AN AMOUNT EQUAL TO THE SUM OF (A) THE
ACCOUNTS ADVANCE AMOUNT, PLUS (B) THE INVENTORY ADVANCE AMOUNT, MINUS
(C) RESERVES FROM TIME TO TIME ESTABLISHED BY THE LENDER IN ITS REASONABLE
CREDIT JUDGMENT, WHERE:


 


‘ACCOUNTS ADVANCE AMOUNT’ MEANS, AT ANY TIME, AN AMOUNT EQUAL TO EIGHTY PERCENT
(80%) OF THE NET AMOUNT OF ELIGIBLE ACCOUNTS; PROVIDED, HOWEVER, THAT THE
AGGREGATE REVOLVING LOANS ADVANCED AGAINST APPROVED FOREIGN ACCOUNTS SHALL NOT
EXCEED $2,000,000; AND


 


‘INVENTORY ADVANCE AMOUNT’ MEANS, AT ANY TIME OTHER THAN SET FORTH BELOW, AN
AMOUNT EQUAL TO THE LESSER OF (I) $15,000,000, OR (II) THE LESSER OF (X) SIXTY
PERCENT (60%) OF THE NET VALUE OF ELIGIBLE INVENTORY OWNED BY THE BORROWERS, OR
(Y) EIGHTY-FIVE PERCENT (85%) OF THE NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE
INVENTORY OWNED BY THE BORROWERS.”


 


SECTION 2.03.          AMENDMENT TO THE DEFINITION OF “MAXIMUM REVOLVER
AMOUNT”.  THE DEFINITION OF “MAXIMUM REVOLVER AMOUNT” AS SET FORTH IN ANNEX A TO
THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘MAXIMUM REVOLVER AMOUNT’ MEANS $15,000,000.”


 


SECTION 2.04.          AMENDMENT TO THE DEFINITION OF “RESERVES”.  THE
DEFINITION OF “RESERVES” AS SET FORTH IN ANNEX A TO THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘RESERVES’ MEANS RESERVES THAT LIMIT THE AVAILABILITY OF CREDIT HEREUNDER,
CONSISTING OF RESERVES AGAINST AVAILABILITY, ELIGIBLE ACCOUNTS OR ELIGIBLE
INVENTORY, ESTABLISHED BY LENDER FROM TIME TO TIME IN LENDER’S REASONABLE CREDIT
JUDGMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE FOLLOWING
RESERVES SHALL BE DEEMED TO BE A REASONABLE EXERCISE OF LENDER’S CREDIT
JUDGMENT: (A) BANK PRODUCT RESERVES; (B) A RESERVE FOR ACCRUED, UNPAID INTEREST
ON THE OBLIGATIONS; (C) RESERVES FOR RENT AT LEASED LOCATIONS SUBJECT TO
STATUTORY OR CONTRACTUAL LANDLORD LIENS; (D) THE SLOW MOVING RESERVE; (E) THE
DILUTION ADJUSTMENT RESERVE; (F) WAREHOUSEMEN’S OR BAILEES’ CHARGES; (G) THE
WORKING CAPITAL RESERVE; (H) THE AVAILABILITY RESERVE; (I) THE EBITDA RESERVE;
(J) THE BRAND SALES RESERVE; AND (K) THE SIMMONS TRANSACTION RESERVE.”


 


SECTION 2.05.          AMENDMENT TO SECTION 1.1.  SECTION 1.1 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“1.1         TOTAL FACILITY.  SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE LENDER AGREES TO MAKE AVAILABLE A TOTAL CREDIT FACILITY OF UP TO
$15,000,000 (THE ‘TOTAL FACILITY’) TO THE BORROWERS FROM TIME TO TIME DURING THE
TERM OF THIS AGREEMENT.  THE TOTAL FACILITY SHALL BE COMPOSED OF A REVOLVING
LINE OF CREDIT CONSISTING OF REVOLVING LOANS AND LETTERS OF CREDIT DESCRIBED
HEREIN.”

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

LIMITED CONSENT

 


SECTION 3.01.          LIMITED CONSENTS.  NOTWITHSTANDING ANYTHING CONTRARY IN
THE AGREEMENT OR ANY OTHER PROVISION SET FORTH IN THE LOAN DOCUMENTS, AND
SUBJECT TO THE TERMS, CONDITIONS, AND OTHER RESTRICTIONS SET FORTH HEREIN, THE
LENDER HEREBY CONSENTS TO THE SIMMONS TRANSACTION.  THIS CONSENT IS LIMITED TO
THE SIMMONS TRANSACTION AND IS NOT A CONSENT TO ANY OTHER TRANSACTION, WHETHER
OR NOT SIMILAR TO THE FOREGOING.  THE CONSENT TO THE SIMMONS TRANSACTION IS
CONDITIONED UPON SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT
THERETO, AS WELL AS THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE V BELOW:


 


(I)            THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN EXECUTED COPY
OF SIMMONS ASSET PURCHASE AGREEMENT TOGETHER WITH TRUE AND CORRECT COPIES OF ALL
EXHIBITS AND SCHEDULES THERETO AND ALL AGREEMENTS EXECUTED OR DELIVERED IN
CONNECTION THEREWITH, ALL OF WHICH MUST BE IN FORM AND SUBSTANCE SATISFACTORY TO
THE LENDER IN ITS SOLE DISCRETION;


 


(II)           THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN UPDATED
BORROWING BASE CERTIFICATE REFLECTING THE CONSUMMATION OF THE SIMMONS
TRANSACTION;


 


(III)          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR RESULT FROM THE CONSUMMATION OF THE SIMMONS TRANSACTION, EXCEPT AS
PREVIOUSLY DISCLOSED TO THE LENDER IN WRITING; AND


 


(IV)          100% OF THE CASH PROCEEDS OF THE SIMMONS TRANSACTION TO BE
RECEIVED BY THE BORROWERS SHALL BE PAID DIRECTLY TO THE LENDER (TO BE APPLIED TO
THE OBLIGATIONS IN ACCORDANCE WITH THE AGREEMENT) AT SUCH ACCOUNT AS THE LENDER
MAY DIRECT.


 

UPON SATISFACTION OF THE FOREGOING CONDITIONS WITH RESPECT TO THE SIMMONS
TRANSACTION (OR CONCURRENTLY THEREWITH), AND UPON THE BORROWERS’ REQUEST, THE
LENDER WILL EXECUTE AND DELIVER SUCH LIEN RELEASES (INCLUDING UCC-3 FINANCING
STATEMENT AMENDMENTS) AS MAY BE NECESSARY TO EFFECTIVELY TERMINATE ANY AND ALL
OF THE LENDER’S LIENS ON THE PROPERTY TO BE SOLD PURSUANT TO THE SIMMONS
TRANSACTION, ALL AT BORROWERS’ SOLE COST AND EXPENSE.

 

ARTICLE IV

 

Amendment Fee

 


SECTION 4.01.          AMENDMENT FEE.  IN CONNECTION WITH THE PREPARATION,
NEGOTIATION AND EXECUTION OF THIS AMENDMENT, THE BORROWERS SHALL PAY TO THE
LENDER AN AMENDMENT FEE (THE “AMENDMENT FEE”) IN THE AMOUNT OF FIFTY THOUSAND
DOLLARS ($50,000), WHICH, AT THE LENDER’S OPTION, MAY BE CHARGED AS AN ADVANCE
AND A REVOLVING LOAN UNDER THE AGREEMENT, AND WHICH FEE IS FULLY EARNED AND
PAYABLE AS OF THE AMENDMENT DATE.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

 

Conditions Precedent

 


SECTION 5.01.          CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL NOT BE
BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE;


 


(II)           THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN EXECUTED
ORIGINAL COPY OF THIS AMENDMENT;


 


(III)          THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER EXECUTED
ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS ATTACHED TO THIS
AMENDMENT;


 


(IV)          THE BORROWERS SHALL HAVE PAID TO THE LENDER THE AMENDMENT FEE AND
ALL OTHER FEES, COSTS, AND EXPENSES OWED TO AND/OR INCURRED BY THE LENDER IN
CONNECTION WITH THIS AMENDMENT;


 


(V)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EXCEPT AS PREVIOUSLY DISCLOSED TO THE LENDER IN WRITING; AND


 


(VI)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTATION AND OTHER LEGAL MATTERS
INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION.

 

ARTICLE VI

 

Miscellaneous

 


SECTION 6.01.          INVENTORY.  EACH BORROWER HEREBY REPRESENTS AND WARRANTS
THAT AFTER THE CONSUMMATION OF EACH OF THE SIMMONS TRANSACTION, NO INVENTORY
BEARING THE BRANDS SOLD IN CONNECTION THEREWITH WILL BE HELD, MANUFACTURED OR
SOLD BY ANY BORROWER.


 


SECTION 6.02.          ACKNOWLEDGMENT.  EACH BORROWER HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND COMPLIANCE BY
SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS AMENDMENT:  (A) ARE WITHIN ITS
POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY SUCH BORROWER;
AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH BORROWER, WILL
CONSTITUTE VALID AND BINDING OBLIGATIONS OF SUCH BORROWER, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.  EACH BORROWER REAFFIRMS ITS OBLIGATION TO PAY ALL
AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
THEREOF, AS MODIFIED HEREBY.


 


SECTION 6.03.          LOAN DOCUMENTS UNMODIFIED.  EXCEPT AS OTHERWISE
SPECIFICALLY MODIFIED BY THIS AMENDMENT, ALL TERMS AND PROVISIONS OF THE
AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN IN FULL
FORCE AND EFFECT.  NOTHING CONTAINED IN THIS AMENDMENT SHALL IN ANY WAY IMPAIR
THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY OR
ALTER, WAIVE, ANNUL,

 

4

--------------------------------------------------------------------------------


 


VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR COVENANTS CONTAINED
THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN.  ANY LIEN AND/OR
SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET FORTH IN THE
AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT AND THE AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE
TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS THEREUNDER, AS
MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS HEREUNDER.


 


SECTION 6.04.          PARTIES, SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE BORROWERS, THE
LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 6.05.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS AN
ORIGINAL.


 


SECTION 6.06.          HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED
IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 


SECTION 6.07.          EXPENSES OF THE LENDER.  THE BORROWERS AGREE TO PAY ON
DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL SUBSEQUENT
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL AND THE ALLOCATED
COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES REASONABLY INCURRED BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THE AGREEMENT, THIS AMENDMENT AND/OR OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL, THE
ALLOCATED COST OF STAFF COUNSEL, AND THE COSTS AND FEES ASSOCIATED WITH ANY
ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN RELATION HERETO.


 


SECTION 6.08.          TOTAL AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, AND ALL
OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


 


SECTION 6.09.          WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE AGREEMENT, THE TERMS OF SECTION 12.3
OF THE AGREEMENT SHALL APPLY TO THIS AMENDMENT.


 


SECTION 6.10.          RELEASE.  THE BORROWERS EACH HEREBY REPRESENT AND WARRANT
THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER THE AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING THIS AMENDMENT.  THE BORROWERS WAIVE AND
RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AMENDMENT.

 

5

--------------------------------------------------------------------------------


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

 

 

 

“BORROWERS”:

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SIMMONS OUTDOOR CORPORATION

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

“LENDER”:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ROBERT M. DALTON

 

Name:

Robert M. Dalton

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that certain
Fifteenth Amendment to Amended and Restated Credit Agreement and Limited dated
as of June 12, 2008, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP.,
CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (the “Creditor”), and
reaffirms its obligations under (a) that certain Continuing Guaranty (the
“Guaranty”) dated as of September 24, 2001, made by the undersigned in favor of
the Creditor, and (b) that certain Security Agreement (the “Security Agreement”)
dated as of September, 2001, by and between the undersigned and the Creditor. 
Each of the undersigned acknowledges and agrees that each of the Guaranty and
the Security Agreement remain in full force and effect and are hereby ratified
and confirmed.

 

 

Dated as of June 12, 2008.

 

 

 

MEADE INSTRUMENTS EUROPE CORP.,

 

a California corporation

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MEADE INSTRUMENTS HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that certain Fifteenth Amendment to
Amended and Restated Credit Agreement and Limited Consent dated as of June 12,
2008, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its
obligations under that certain Continuing Guaranty (the “Guaranty”) dated as of
September 24, 2001 executed in favor of the Creditor and joined by each of the
undersigned pursuant to an Instrument of Joinder, dated as of (i) October 25,
2002 with respect to MTSC and MC HOLDINGS, and (ii) December 1, 2004 with
respect to MCHC (respectively, the “Instrument”).  Each of the undersigned
acknowledges and agrees that each of the Guaranty and Instrument remain in full
force and effect and are hereby ratified and confirmed.

 

 

Dated as of June 12, 2008.

 

 

 

 

 

 

MTSC HOLDINGS, INC.,

 

a California corporation,

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MC HOLDINGS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MEADE CORONADO HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/PAUL E. ROSS

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------